            Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 1 of 22




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  NESTOR ISMAEL GALVEZ DURAN,                                         COMPLAINT
  individually and on behalf of others similarly
  situated,
                                                             COLLECTIVE ACTION UNDER
                                     Plaintiff,                   29 U.S.C. § 216(b)

                   -against-                                             ECF Case

  T&S RESTAURANT LLC (D/B/A GRACIE'S
  ON 2ND), STAVROS NIKOLAKAKOS, and
  ANASTACIUS KATSAROS,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Nestor Ismael Galvez Duran, individually and on behalf of others similarly

 situated (collectively, “Plaintiff Galvez”), by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against T&S Restaurant LLC (d/b/a

 Gracie's on 2nd), (“Defendant Corporation”), Stavros Nikolakakos and Anastacius Katsaros,

 (“Individual Defendants”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Galvez is a former employee of Defendants T&S Restaurant LLC (d/b/a

Gracie's on 2nd), Stavros Nikolakakos, and Anastacius Katsaros.

       2.       Defendants own, operate, or control a diner, located at 300 East 86th Street New York

New York 10028 under the name “Gracie’s Diner on 2nd.”
             Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 2 of 22




        3.       Upon information and belief, individual Defendants Stavros Nikolakakos and

Anastacius Katsaros, serve or served as owners, managers, principals, or agents of Defendant

Corporation and, through this corporate entity, operate or operated the restaurant as a joint or unified

enterprise.

        4.       Plaintiff Galvez was employed as a delivery worker, a dishwasher, a cashier, and

waiter at the restaurant located at 300 East 86th Street, New York, New York 10028.

        5.       At all times relevant to this Complaint, Plaintiff Galvez worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

        6.       Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Galvez appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

        7.       Further, Defendants failed to pay Plaintiff Galvez the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

        8.       At all relevant times, Defendants paid Plaintiff Galvez at a rate that was lower than

the required tip-credit rate.

        9.       Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Galvez’s actual duties in payroll records by designating him as a delivery worker

and waiter instead of non-tipped employees. This allowed Defendants to avoid paying Plaintiff

Galvez at the minimum wage rate and enabled them to pay him at the tip-credit rate (which they still

failed to do).

        10.      Defendants’ conduct extended beyond Plaintiff Galvez to all other similarly situated

employees.



                                                   -2-
            Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 3 of 22




        11.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Galvez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

        12.       Plaintiff Galvez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

        13.       Plaintiff Galvez seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

        14.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Galvez’s state law claims under 28

U.S.C. § 1367(a).

        15.       Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a diner located in this district. Further, Plaintiff Galvez was employed by Defendants in this

district.



                                                    -3-
         Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 4 of 22




                                                 PARTIES

                                                   Plaintiff

       16.     Plaintiff Nestor Ismael Galvez Duran (“Plaintiff Galvez” or “Mr. Galvez”) is an

adult individual residing in Bronx County, New York.

       17.     Plaintiff Galvez was employed by Defendants at Gracie's on 2nd Diner from

approximately January 2015 until on or about August 2018.

                                              Defendants

       18.     At all relevant times, Defendants owned, operated, or controlled a diner, located at

300 East 86th Street, New York, New York 10028 under the name “Gracie’s Diner on 2nd.”

       19.     Upon information and belief, T&S Restaurant LLC (d/b/a Gracie's on 2nd) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 300 East 86th Street, New York,

New York 10028.

       20.     Defendant Stavros Nikolakakos is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Stavros Nikolakakos is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Stavros Nikolakakos possesses operational control over Defendant Corporation, an ownership

interest in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       21.     Defendant Anastacius Katsaros is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Anastacius Katsaros is



                                                  -4-
           Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 5 of 22




sued individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Anastacius Katsaros possesses operational control over Defendant Corporation, an ownership

interest in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiff,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

          22.   Defendants operate a diner located in the Upper East Side section of Manhattan in

New York City.

          23.   Individual Defendants, Stavros Nikolakakos and Anastacius Katsaros, possess

operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, and control significant functions of Defendant Corporation.

          24.   Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          25.   Each Defendant possessed substantial control over Plaintiff Galvez (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff, and all similarly situated individuals, referred to

herein.

          26.   Defendants jointly employed Plaintiff Galvez (and all similarly situated employees)

and is Plaintiff Galvez’s (and all similarly situated employees’) employers within the meaning of 29

U.S.C. 201 et seq. and the NYLL.




                                                  -5-
         Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 6 of 22




       27.       In the alternative, Defendants constitute a single employer of Plaintiff Galvez and/or

similarly situated individuals.

       28.       Upon information and belief, Individual Defendants Stavros Nikolakakos and

Anastacius Katsaros operate Defendant Corporation as either an alter ego of themselves and/or failed

to operate Defendant Corporation as an entity legally separate and apart from themselves, by among

other things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporation for their own benefit as the sole or majority

                   shareholders,

                e) operating Defendant Corporation for their own benefit and maintaining control over

                   this corporation as a closed Corporation,

                f) intermingling assets and debts of their own with Defendant Corporation,

                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect their own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

       29.       At all relevant times, Defendants were Plaintiff Galvez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff,




                                                    -6-
           Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 7 of 22




controlled the terms and conditions of employment, and determined the rate and method of any

compensation in exchange for Plaintiff Galvez’s services.

          30.    In each year from 2015 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          31.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

          32.    Plaintiff Galvez is a former employee of Defendants who was employed as a

dishwasher, cashier, delivery worker and waiter.

          33.    Plaintiff Galvez seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                  Plaintiff Nestor Ismael Galvez Duran

          34.    Plaintiff Galvez was employed by Defendants from approximately January 2015 until

on or about August 2018.

          35.    Defendants employed Plaintiff Galvez as a dishwasher, cashier, delivery worker and

waiter.

          36.    Plaintiff Galvez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

          37.    Plaintiff Galvez’s work duties required neither discretion nor independent judgment.

          38.    Throughout his employment with Defendants, Plaintiff Galvez regularly worked in

excess of 40 hours per week.



                                                   -7-
         Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 8 of 22




       39.     From approximately January 2015 until on or about December 2015, Plaintiff Galvez

worked as a delivery worker from approximately 6:00 p.m. until on or about 6:00 a.m., 6 days a

week (typically 72 hours per week).

       40.     From approximately January 2016 until on or about June 2016, Plaintiff Galvez

worked as a dishwasher and a delivery worker from approximately 10:00 a.m. until on or about 6:00

p.m. or 7:00 p.m., 3 days a week and from approximately 6:00 p.m. until on or about 6:00 a.m., 3

days a week (typically 61.5 hours per week).

       41.     From approximately June 2016 until on or about January 2017, Plaintiff Galvez

worked as a cashier, a dishwasher, and a delivery worker from approximately 9:00 p.m. until on or

about 6:00 a.m., 3 night shifts and from approximately 11:00 a.m. until on or about 6:00 p.m., 3 day

shifts (typically 48 hours per week).

       42.     From approximately January 2017 until on or about August 2018, Plaintiff Galvez

worked as a cashier, as a waiter, and as a delivery worker, from approximately 11:00 a.m. until on

or about 6:00 p.m., 4 days a week and from approximately 9:00 a.m. until on or about 9:00 p.m.,

Saturdays and Sundays (typically 52 hours per week).

       43.     In or around 2015, Defendants paid Plaintiff Galvez his wages in cash.

       44.     In or around 2016 until the end of his employment, Defendants paid Plaintiff Galvez

his wages in a combination of check and cash.

       45.     During 2015, Defendants paid Plaintiff Galvez $180 per week.

       46.     During 2016, Defendants paid Plaintiff Galvez $8.00 per hour for 3 days a week and

$30.00 per day for the other 3 days a week.

       47.     From approximately 2017 until on or about August 2018, Defendants paid Plaintiff

Galvez $9.15 per hour.



                                                 -8-
          Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 9 of 22




       48.     Plaintiff Galvez’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       49.     For example, Defendants required Plaintiff Galvez to work an additional hour past

his scheduled departure time weekly if the restaurant was busy, and did not pay him for the additional

time he worked.

       50.     Defendants never granted Plaintiff Galvez any breaks or meal periods of any kind.

       51.     Plaintiff Galvez was never notified by Defendants that his tips were being included

as an offset for wages.

       52.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Galvez’s wages.

       53.     Prior to 2016 Plaintiff Galvez was not required to keep track of his time, nor to his

knowledge, did the Defendants utilize any time tracking device such as punch cards, that accurately

reflected his actual hours worked.

       54.     Although from approximately 2016 until on or about August 2018 Plaintiff Galvez

was required to keep track of his time, Defendants required him to record fewer hours than he

actually worked. As a result, Plaintiff Galvez was not compensated for all of the hours that he

worked.

       55.     Defendants required Plaintiff Galvez to sign a document, the contents of which he

was not allowed to review in detail, in order to release his weekly pay.

       56.     On a number of occasions, Defendants required Plaintiff Galvez to sign a document,

the contents of which he was not allowed to review in detail.

       57.     In fact, in order to get paid, Plaintiff Galvez was required to sign a document in which

Defendants misrepresented the hours that he worked per week.



                                                  -9-
        Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 10 of 22




       58.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Galvez regarding overtime and wages under the FLSA and NYLL.

       59.     Defendants did not provide Plaintiff Galvez an accurate statement of wages, as

required by NYLL 195(3).

      60.      In fact, Defendants adjusted Plaintiff Galvez’s paystubs so that they reflected

inaccurate wages and hours worked.

      61.      Defendants did not give any notice to Plaintiff Galvez, in English and in Spanish

(Plaintiff Galvez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      62.      Defendants required Plaintiff Galvez to purchase “tools of the trade” with his own

funds—including 3 bicycles, a lock and chain, a helmet, and a vest.

                                 Defendants’ General Employment Practices

      63.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Galvez (and all similarly situated employees) to work in excess of 40 hours a

week without paying them appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      64.      Plaintiff Galvez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      65.      Defendants’ pay practices resulted in Plaintiff Galvez not receiving payment for all

his hours worked, and resulted in Plaintiff Galvez’s effective rate of pay falling below the required

minimum wage rate.




                                                 - 10 -
          Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 11 of 22




      66.      Defendants habitually required Plaintiff Galvez to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      67.      Plaintiff Galvez and all other tipped workers were paid at a rate that was lower than

the required tip-credit rate by Defendants.

      68.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Galvez and other tipped workers as tipped employees, and paid them at a rate that was lower than

the lower tip-credit rate when they should have classified them as non-tipped employees and paid

them at the minimum wage rate.

      69.      Defendants failed to inform Plaintiff Galvez who received tips that Defendants

intended to take a deduction against Plaintiff Galvez’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      70.      Defendants failed to inform Plaintiff Galvez who received tips, that his tips were

being credited towards the payment of the minimum wage.

      71.      Defendants failed to maintain a record of tips earned by Plaintiff Galvez, who worked

as a tipped worker, for the tips he received.

      72.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff Galvez

worked.

      73.      Defendants     willfully disregarded       and   purposefully evaded     recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      74.      On a number of occasions, Defendants required Plaintiff Galvez to sign a document

the contents of which he was not allowed to review in detail.




                                                 - 11 -
         Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 12 of 22




      75.      Defendants required Plaintiff Galvez to sign a document that reflected inaccurate or

false hours worked.

      76.      Defendants paid Plaintiff Galvez his wages in cash and later on a combination of

check and cash.

      77.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      78.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff (and similarly situated individuals) worked, and to

avoid paying Plaintiff properly for their full hours worked.

      79.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      80.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff and other similarly situated former workers.

      81.      Defendants failed to provide Plaintiff Galvez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).




                                                  - 12 -
         Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 13 of 22




      82.      Defendants failed to provide Plaintiff Galvez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      83.      Plaintiff Galvez brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      84.      At all relevant times, Plaintiff Galvez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      85.      The claims of Plaintiff Galvez stated herein are similar to those of the other

employees.




                                                  - 13 -
           Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 14 of 22




                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      86.         Plaintiff Galvez repeats and realleges all paragraphs above as though fully set forth

herein.

      87.         At all times relevant to this action, Defendants were Plaintiff Galvez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      88.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      89.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          90.     Defendants failed to pay Plaintiff Galvez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      91.         Defendants’ failure to pay Plaintiff Galvez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      92.         Plaintiff Galvez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    SECOND CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      93.         Plaintiff Galvez repeats and realleges all paragraphs above as though fully set forth

herein.



                                                   - 14 -
          Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 15 of 22




      94.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Galvez (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      95.      Defendants’ failure to pay Plaintiff Galvez (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      96.      Plaintiff Galvez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      97.      Plaintiff Galvez repeats and realleges all paragraphs above as though fully set forth

herein.

      98.      At all times relevant to this action, Defendants were Plaintiff Galvez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Galvez, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      99.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Galvez less than the minimum wage.

      100.     Defendants’ failure to pay Plaintiff Galvez the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      101.     Plaintiff Galvez was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW



                                                - 15 -
          Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 16 of 22




      102.    Plaintiff Galvez repeats and realleges all paragraphs above as though fully set forth

herein.

      103.    Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Galvez overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      104.    Defendants’ failure to pay Plaintiff Galvez overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      105.    Plaintiff Galvez was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR

      106.    Plaintiff Galvez repeats and realleges all paragraphs above as though fully set forth

herein.

      107.    Defendants failed to pay Plaintiff Galvez one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Galvez’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      108.    Defendants’ failure to pay Plaintiff Galvez an additional hour’s pay for each day

Plaintiff Galvez’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      109.    Plaintiff Galvez was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING



                                               - 16 -
           Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 17 of 22




                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      110.     Plaintiff Galvez repeats and realleges all paragraphs above as though fully set forth

herein.

      111.     Defendants failed to provide Plaintiff Galvez with a written notice, in English and in

Spanish (Plaintiff Galvez’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      112.     Defendants are liable to Plaintiff Galvez in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      113.     Plaintiff Galvez repeats and realleges all paragraphs above as though fully set forth

herein.

      114.     With each payment of wages, Defendants failed to provide Plaintiff Galvez with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the



                                                 - 17 -
          Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 18 of 22




regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      115.      Defendants are liable to Plaintiff Galvez in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      116.      Plaintiff Galvez repeats and realleges all paragraphs above as though fully set forth

herein.

      117.      Defendants required Plaintiff Galvez to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      118.      Plaintiff Galvez was damaged in an amount to be determined at trial.



                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Galvez respectfully requests that this Court enter judgment

 against Defendants by:

          (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;




                                                 - 18 -
       Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 19 of 22




       (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Galvez and the FLSA Class

members;

       (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Galvez and the FLSA Class members;

       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Galvez’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Galvez and the FLSA Class members;

       (f)     Awarding Plaintiff Galvez and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Galvez and the FLSA Class members liquidated damages in an

amount equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Galvez;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Galvez;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Galvez;



                                               - 19 -
       Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 20 of 22




       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Galvez’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Galvez;

       (m)     Awarding Plaintiff Galvez damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Galvez damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Galvez liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Galvez and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Galvez and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.



                                                - 20 -
     Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 21 of 22




                                     JURY DEMAND

               Plaintiff Galvez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

      August 31, 2020

                                                      MICHAEL FAILLACE & ASSOCIATES, P.C.

                                           By:               /s/ Michael Faillace
                                                      Michael Faillace [MF-8436]
                                                      60 East 42nd Street, Suite 4510
                                                      New York, New York 10165
                                                      Telephone: (212) 317-1200
                                                      Facsimile: (212) 317-1620
                                                      Attorneys for Plaintiff




                                             - 21 -
Case 1:20-cv-07090-PAE-SN Document 1 Filed 08/31/20 Page 22 of 22
